    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


  IN RE EQUIFAX, INC., CUSTOMER                   MDL DOCKET NO. 2800
  DATA SECURITY BREACH                            1:17-md-2800-TWT
  LITIGATION
                                                  ALL   FINANCIAL           INSTITUTION
                                                  ACTIONS




                                OPINION AND ORDER

       This is a data breach case. It is before the Court on the Plaintiffs’ Motion

for Leave to Amend the Financial Institutions’ Consolidated Amended

Complaint [Doc. 648]. For the reasons set forth below, the Plaintiffs’ Motion

for Leave to Amend the Financial Institutions’ Consolidated Amended

Complaint [Doc. 648] is GRANTED in part and DENIED in part.

                                      I. Background

       On September 7, 2017, the Defendant Equifax Inc. announced that it

was the subject of one of the largest data breaches in history. Financial

Institution Pls.’ Consolidated Am. Compl. ¶¶ 3, 166 [Doc. 390]. From mid-May

through the end of July 2017, hackers stole the personal information of nearly

150 million Americans (the “Data Breach”). Id. This personally identifiable

information included names, Social Security numbers, birth dates, addresses,

driver’s license numbers, images of taxpayer ID cards and passports,

photographs associated with government-issued identification, payment card

T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 2 of 11



information, and more. Id. ¶ 3. This Data Breach, according to the Plaintiffs,

was the direct result of Equifax’s disregard for cybersecurity.

       Equifax is a Georgia corporation with its principal place of business in

Atlanta, Georgia. Id. ¶ 86. The Defendant Equifax Information Services LLC

is a wholly-owned subsidiary of Equifax with its principal place of business in

Atlanta, Georgia. Id. ¶ 87. Equifax Information Services collects and reports

consumer information to financial institutions, including the Plaintiffs. Id. The

Plaintiffs are financial institutions that provide a range of financial services.

Id. ¶¶ 12-85. The Plaintiffs depend greatly on the services provided by Equifax

and other credit reporting agencies, since the information they provide is

necessary to determine the credit-worthiness of their customers. Id. ¶ 97.

       According to the Plaintiffs, the Data Breach was the direct result of

Equifax’s refusal to take the necessary steps to protect the personally

identifiable information in its custody. Equifax was warned on numerous

occasions that its cybersecurity was dangerously deficient, and that it was

vulnerable to data theft and security breaches. Id. ¶¶ 158-64. In fact, Equifax

had suffered multiple security breaches in the past, showing that the Data

Breach was not an isolated incident. Id. ¶¶ 150-58. However, despite these

warnings, Equifax did not take the necessary steps to improve its data security

or prepare for the known cybersecurity risks. Id. ¶¶ 158-64.




                                           2
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 3 of 11



       On March 7, 2017, a vulnerability in the Apache Struts software, a

popular open source software program, was discovered. Id. ¶ 176. Equifax used

Apache Struts to run a dispute portal website. Id. ¶ 173. The same day that

this vulnerability was announced, the Apache Foundation made available

various patches to protect against this vulnerability. Id. ¶ 177. The Apache

Foundation, along with the U.S. Department of Homeland Security, issued

public warnings regarding the vulnerability and the need to implement these

patches. Id. ¶¶ 176-77. Equifax received these warnings and disseminated

them internally but failed to implement the patch. Id. ¶¶ 179-80. Then,

between May 13 and July 30, 2017, hackers exploited this vulnerability to

enter Equifax’s systems. Id. ¶ 184. These hackers were able to access multiple

databases and exfiltrate sensitive personal information in Equifax’s custody.

Id. In addition to obtaining this personal information, the hackers accessed

209,000 consumer credit card numbers. Id. ¶ 186. On July 29, 2017, Equifax

discovered the Data Breach. Id. ¶ 196. Equifax’s CEO, Richard Smith, was

informed of the breach on July 31, 2017. Id. ¶ 198. On September 7, 2017,

Equifax publicly announced that the Data Breach had occurred. Id. ¶ 203.

       On May 30, 2018, the Financial Institution Plaintiffs (“FI Plaintiffs”)

filed the FI Plaintiffs’ Consolidated Amended Complaint asserting claims on

behalf of 46 named plaintiffs against Equifax regarding damages resulting

from the Equifax Data Breach. Id. ¶¶ 12-57 [Doc. 390]. The Plaintiffs allege


                                           3
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 4 of 11



that the Data Breach undermined the credit reporting and verification system

by exposing this personally identifiable information. Id. ¶¶ 105-06. According

to the Plaintiffs, they were harmed because the Data Breach had a significant

impact on financial institutions, including the measures they use to

authenticate their customers. Id. ¶ 246. The Plaintiffs claim they were forced

to expend resources to assess the impact of the Data Breach and their ability

to authenticate customers and detect fraud. Id. ¶¶ 247-48. They have also

expended resources establishing new monitoring methods for preventing fraud

and will continue to incur costs to develop new modes of preventing such

activity. Id. ¶ 251. Twenty-three of the Plaintiffs also allege that they issued

payment cards that were compromised in the Data Breach. See id. ¶¶ 13-14,

17, 20, 23, 25, 31-33, 36, 39, 44-52, 54-56. The Plaintiffs assert claims for

negligence, negligence per se, negligent misrepresentation, and claims under

various state business practices statutes. The Defendants moved to dismiss.

       The Court granted in part and denied in part the Defendants’ Motion to

Dismiss the Plaintiffs’ Consolidated Amended Complaint [Doc. 539]. The Court

held that the FI Plaintiffs who did not allege any payment-card related injuries

fell short of satisfying the standing requirements of Article III, as they had not

alleged an injury that was concrete, particularized, actual or imminent. [Doc.

539, at 11-12]. Similarly, the Court held that the Association Plaintiffs did not

adequately allege Article III standing because they failed to identify that any


                                           4
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 5 of 11



of their members who had been injured by the Data Breach under the

associational theory of standing and failed to establish standing under a

diversion-of-resources theory. Id. at 19-20. The Plaintiffs now move for leave

to amend their Consolidated Amended Complaint.

                                   II. Legal Standard

       Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to

amend “shall be freely given when justice so requires.” However, leave to

amend may be denied where there has been undue delay or where the

amendment would be futile. Espey v. Wainwright, 734 F.2d 748, 750 (11th Cir.

1984); Burger King Corporation v. C.R. Weaver, 169 F.3d 1310, 1319 (11th Cir.

1999). A proposed amendment is futile where a plaintiff lacks standing to

assert the claims in the proposed amended complaint. See Hollywood Mobile

Estates Ltd. v. Seminole Tribe of Florida, 641 F.3d 1259, 1271 (11th Cir. 2011).

                                     III. Discussion

       The FI Plaintiffs move for leave to amend their Consolidated Amended

Complaint regarding Article III standing and a claim seeking attorneys’ fees

and expenses of litigation pursuant to O.C.G.A § 13-6-11.

       A.      The Financial Institutions

       In the FI Plaintiffs’ Consolidated Amended Complaint, the Plaintiffs

sought to recover costs associated with reissuing compromised payment cards

along with costs untied to any payment cards. Consolidated Am. Compl. ¶¶ 12-


                                           5
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 6 of 11



57. These included payments allegedly made to reimburse customers whose

personal identifiable information was impacted in the Data Breach for

unspecified fraudulent banking activity and costs purportedly associated with

the prevention of future bank fraud (the “Ecosystem Claims”). Id. at 234-261.

On January 28, 2019, this Court granted in part and denied in part Equifax’s

Motion to Dismiss, dismissing the FI’s Ecosystem Claims for lack of Article III

standing but allowing the FI’s claims associated with compromised payment

cards to go forward. [Doc. 539]. The FI Plaintiffs failed to establish any of the

essential elements of standing with respect to the Ecosystem Claims because

their alleged injuries were not concrete and particularized since the alleged

injuries impacted all businesses that rely on personal identifiable information

to verify customers’ identities. Id. at 9-11. Even if the FI Plaintiffs had suffered

a concrete and particularized injury, they failed to allege facts showing that it

was traceable to Equifax. Id. at 16-17. Furthermore, regardless if the FI

Plaintiffs could otherwise establish standing, the injury they complained of –

i.e., the “[p]ollution of the entire financial services ecosystem” – could not be

judicially redressed. Id. at 17. Now, the FI Plaintiffs move to amend their

Consolidated Amended Complaint.

       The Court agrees with the Defendants that the FI Plaintiffs have not

altered the basic nature of their Ecosystem Claims or the legal theories under

which they wish to proceed. Although the Proposed Amended Complaint adds


                                           6
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 7 of 11



certain factual allegations concerning injuries that were pleaded such as

specific dollar amounts of costs associated with the alleged fraudulent banking

activity and certain identity verification services that the Plaintiffs

implemented after the Equifax Data Breach, no new forms of injury are

alleged. The conclusory and formulaic allegations of fraudulent banking

activity and injuries involving prophylactic measures purportedly taken in

response to the Equifax Data Breach are still insufficiently concrete and

particularized. And the lost revenue allegations due to abandoned credit

applications are still entirely speculative. To allow standing for these injuries,

as this Court previously stated, “would mean that financial institutions have

standing to assert a claim any time some event occurs that affects the data

security landscape,” a premise which “would be unworkable.” Id., at 14.

       Denying leave to amend is appropriate where “[t]he deficiencies of the

second amended complaint remained in the proposed complaint.” Corsello v.

Lincare, Inc., 428 F.3d 1008, 1015 (11th Cir. 2005). The FI Plaintiffs have just

repackaged the same claims that were earlier dismissed. The FI Plaintiffs who

do not allege any payment-card related injuries still fall short of satisfying the

standing requirements of Article III because they do not allege an injury that

is concrete, particularized, actual, or imminent. The Court denies the FI

Plaintiffs’ Motion for Leave to Amend the “Ecosystem Claims” as futile because




                                           7
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 8 of 11



it fails to remedy the standing deficiencies identified in the Motion to Dismiss

Opinion and Order.

       B.      The Associations

       The Consolidated Amended Complaint was also filed on behalf of 25

“associations or leagues.” Consolidated Am. Compl. ¶¶ 12-58. The Proposed

Amended Complaint reduces that number to 6 Association Plaintiffs. Proposed

Am. Compl. ¶¶ 11-30. To establish standing, an association plaintiff must

show: “(1) its members otherwise have standing to sue in their own right; (2)

the interests the plaintiff-association seeks to protect are germane to the

association’s purpose; and (3) neither the claim asserted nor the relief

requested must require the participation of the association’s members.”

Greater Atlanta Home Builders Ass’n, Inc. v. City of Atlanta, GA., 149 F. App’x

846, 848 (11th Cir. 2018). An association can also establish standing under the

“diversion-of-resources theory” by showing that the defendant’s acts forced the

organization to divert its resources to respond to these acts. See Havens Realty

Corp. v. Coleman, 455 U.S. 363, 379 (1982).

       This Court previously found that the Association Plaintiffs failed to

establish standing for two reasons [Doc. 539, at 20]. First, the Association

Plaintiffs failed to establish standing under an associational standing theory

because they did not identify an injured constituent. Id.; Nat’l All. For Mentally

Ill, St Johns Inc. v. Bd. of Cty. Comm’rs of St. Johns City., 376 F.3d 1292, 1296


                                           8
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
    Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 9 of 11



(11th Cir. 2004). Second, the Association Plaintiffs failed to establish standing

under the diversion-of-resources theory because their allegations of injury are

generic and abstract, rather than concrete and particularized.

         In the Proposed Amended Complaint, five of the six Association

Plaintiffs sufficiently allege associational standing, including Credit Union

National Association, Independent Community Bankers of America, Illinois

Credit Union League, New York Credit Union Association, and Virginia Credit

Union League. Proposed Am. Compl. ¶¶ 21-30. The Plaintiffs now specifically

plead which FI Plaintiff each Association Plaintiff counts as a member. Id.

Each of the five Association Plaintiffs listed above identifies at least one

member as an FI Card Issuer that has suffered harm, satisfying the first Hunt

prong.

         These Association Plaintiffs also satisfy the second Hunt prong by

alleging that the interests pursued in this litigation are consistent with the

Association Plaintiffs’ purpose, “supporting initiatives that promote the

financial stability of its members.” Id. The third Hunt prong is also satisfied.

As the Association Plaintiffs point out, members’ participation is not required

for the issues on which they seek equitable relief: Equifax’s legal duties

regarding data security, the adequacy of its current security practices, and

whether additional data security measures are needed. See In re Managed

Care Litig., 298 F. Supp. 2d 1259, 1308 (S.D. Fla. 2003) (“It is well-established


                                           9
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
   Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 10 of 11



that an association may seek equitable relief on behalf of its members without

running afoul” of the member participation requirement.).

       As to these five Association Plaintiffs, the Court grants the Plaintiffs’

Motion for Leave to Amend. Regarding Plaintiff Indiana Credit Union League,

the Court denies the Plaintiffs’ Motion for Leave to Amend for failure to

identify an injured constituent under an associational standing theory and for

failure to show a concrete and particularized injury under a diversion-of-

resources theory.

       C.      O.C.G.A. § 13-6-11 Claim

       The Proposed Amended Complaint seeks to clarify that the Plaintiffs’

request for reasonable attorneys’ fees and the expenses of litigation pursuant

to O.C.G.A. § 13-6-11 stands as a separate and well-pleaded claim. See

Proposed Am. Compl. ¶¶ 364-368. Under O.C.G.A. § 13-6-11, reasonable

attorneys’ fees and the expenses of litigation may be recovered “where the

plaintiff has specifically pleaded and has made prayer therefor and where the

defendant has acted in bad faith, has been stubbornly litigious, or has caused

the plaintiff unnecessary trouble and expense.” Bad faith refers to “the acts in

the transaction itself prior to the litigation,” David G. Brown, P.E., Inc. v. Kent,

274 Ga. 849, 850 (2002). “It contemplates a state of mind affirmatively

operating with a furtive design or some motive of interest or ill will.” City of

Atlanta v. First Nat’l Bank of Atlanta, 246 Ga. 424, 425 n.3 (1980).


                                           10
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
   Case 1:17-md-02800-TWT Document 941 Filed 12/18/19 Page 11 of 11



         In the Proposed Amended Complaint, the Plaintiffs allege that

Equifax’s senior management acted in bad faith by ignoring specific warnings

that its systems were vulnerable to attack and by refusing to adopt

recommended security measures to adequately protect consumer data.

Proposed Am. Compl. ¶ 365. The Plaintiffs further allege that if Equifax had

adopted reasonable data security measures rather than knowingly failing to

comply with industry standards of care the Data Breach could have been

prevented and FI Card Issuers would not have been injured. Id. ¶¶ 366-367.

These allegations are sufficient to state a claim of bad faith under O.C.G.A. §

13-6-11. Thus, the Court grants the Plaintiffs’ Motion for Leave to Amend their

O.C.G.A. § 13-6-11 claim to clarify that it is a separate claim for relief.

                                     IV. Conclusion

       For the reasons stated above, the Plaintiffs’ Motion for Leave to Amend

the Financial Institutions’ Consolidated Amended Complaint [Doc. 648] is

GRANTED in part and DENIED in part.

       SO ORDERED, this 18 day of December, 2019.


                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




                                           11
T:\ORDERS\17\IN RE EQUIFAX\AMENDTWT.DOCX
